Mr. Justice Merour
delivered the opinion of the Court, October 2d 1882.
This action of ejectment is to recover land purchased by the defendants in error, at sheriff’s sale under a judgment obtained on a mortgage. The plaintiff in error seeks to attack the validity of the judgment, and thereby defeat the title acquired at the sheriff’s sale. We think all the evidence offered insufficient for that purpose, and therefore rightly rejected.
It is not sufficient that the plaintiff in error was once the owner of the land, and caused the title thereto to be transferred to the Jifkins, whereby under a secret arrangement the latter held 'as mortgagees. They held the land by a title regular on its face, which to the eye of the world gave full power to execute a valid mortgage on the land. In fact it was conve,yed to them for that purpose: Sweetzer’s Appeal, 21 P. F. Smith 264. Relying on a title regular on its face, and without notice of any trust or equity affecting its force and effect, Dodge loaned the money to them and took the mortgage in question. The reference in the offer to the agency of Scranton in the transaction, is too vague and indefinite to affect Dodge with notice of the alleged arrangement between the plaintiff in error and the Jifkins. If, however, it was otherwise as to Dodge, there is no offer to prove that the defendant in error had any notice when she purchased the mortgage and took the assignment thereof. She purchased in good faith and the assignment to her was duly recorded. The assignee of a mortgage takes it discharged of the equities of persons not parties to it, of which he has no notice: Mott v. Clark, 9 Barr 399; Pryor v. Wood, 7 Casey 142.
The portion of the offer contained in the second specification that the mortgage was paid in full as between the plaintiff in error and the mortgagors, was properly rejected. No payment between them could satisfy the claim of the mortgagee. The further offer was clearly inadmissible to show that, as between the Jifkins and the defendants in error, “there have been such transactions and such evidences of collusion as warrants the deduction or inference that it was paid also to them.” The offer gives no information in regard to what facts are proposed to be proved from which the alleged deduction or inference may be drawn. An offer of evidence should aver with reasonable distinctness and certainty the facts sought to be proved; without this, we are not able to say that the rejection of the offer caused any injury.
The fourth specification is also in disregard of our rules. *23The offer was to prove “ by the report of the master,” that the amount of the mortgage ivas paid prior to the scire facias thereon. “The report of the master” is not set forth. It is not shown, so that we can say whether it would prove the fact alleged. "Whenever error is alleged to the rejection of records or instruments of writing, a copy thereof should be furnished in order to enable us to determine as to its relevance and sufficiency.
We fail to see that the plaintiff in error was unduly prejudiced by the admission in evidence of the record referred to in the first specification.
The defendant in error in good faith purchased under proceedings on a judgment regular on its face. She took and holds discharged of all the alleged equities of which she had no notice. She does not need to show the proceedings on the rule taken by the plaintiff in error, to maintain her title. We discover no ground for reversal.
Judgment affirmed.'